Citation Nr: 1414291	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS), claimed as multiple myeloma, to include as the result of herbicide exposure. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Louisville, Kentucky, regional office (RO) of the Department of Veterans Affairs (VA) that denied service connection for MGUS, claimed as multiple myeloma and essentially found that new and material evidence had not been submitted to reopen the claim for service connection for a cervical spine disability.  

The Board has reviewed the Veteran's electronic record (Virtual VA and VBMS) prior to rendering a decision in this case.

The Veteran appeared at a January 2013 hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is in the record. 

The reopened claim of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for arthritis of the cervical spine was denied in a March 1990 decision of the Board. 

2.  Evidence received since March 1990 was not previously before the decision makers and which relates to a reason for the prior denial. 


CONCLUSIONS OF LAW

1.  The March 1990 Board decision that denied entitlement to service connection for arthritis of the cervical spine is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.110o (2013).  

2.  Evidence received since March 1990 is new and material, and the Veteran's claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. §§ 1154(b), 5108 (West 2002); 38 C.F.R. §§ 3.304(d), 3.156(a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The Veteran's claim for service connection for arthritis of the cervical spine was denied by the Board in a March 1990 decision.  Board decisions are final when issued, unless the Chairman orders reconsideration.  38 C.F.R. § 20.1100.  The Chairman did not order reconsideration with regard to the 1990 decision.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence considered by the Board in March 1990 consisted of the Veteran's service treatment records, VA treatment records that showed neck pain dating from the 1970s, an August 1979 x-ray study of the cervical spine which revealed mild arthritis, and the report of a September 1987 VA general medical examination that did not include an etiological opinion.  The Board denied the Veteran's claim on the basis that a spinal disorder was not shown during service or for many years thereafter, and the current disorders were not related to service.  

The evidence received since March 1990 includes the Veteran's testimony at a January 2013 hearing before the undersigned Veterans Law Judge.  The Veteran testified that he injured his neck during service during an enemy bombardment.  He states that he was blown head over heels by an explosion, landing on top of his head and injuring his neck.  The Veteran says that he has experienced neck pain and symptoms since this injury.  See Transcript.  

The Veteran's testimony is both new and material evidence.  The information as to how his injury was incurred during a combat situation was not before the Board in March 1990.  His reports of the injury and continuity of symptomatology raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The claim for service connection for a cervical spine disability is reopened.  

	
ORDER

New and material evidence has been presented to reopen a claim for service connection for a cervical spine disability; to this extent the appeal is allowed. 


REMAND

The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  Multiple myeloma is presumed service connected for veterans with such service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

At this juncture, the Veteran does not have a confirmed diagnosis of multiple myeloma.  Instead, he has been followed for MGUS since the 1990s.  The record shows that MGUS is a noncancerous disability of the blood that can sometimes develop into multiple myeloma.  Given the presumption pertaining to myeloma, a medical opinion is needed as to whether its possible precursor is also related to herbicide exposure.  

The finding of new and material evidence to reopen the cervical spine claim, entitles the Veteran to a new examination.  Shade.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his claimed multiple myeloma and MGUS.  All indicated tests and studies should be conducted.  The examiner should state that the record has been reviewed.  

The examiner should answer the following questions:

a)  Does the Veteran currently have multiple myeloma?

b)  Is MGUS either a disease or disability?  

c)  If MGUS is either a disease or disability, is it at least as likely as not that it is the result of a disease or injury in service, including herbicide exposure?  

For the purposes of this opinion, the Veteran must be presumed to have been exposed to herbicides such as Agent Orange during service.  The reasons and bases for all opinions should be provided.  If the examiner finds that they are unable to provide any portion of the requested opinions, the reasons and bases for this conclusion should be provided, and any evidence that might enable the opinion to be completed should be identified. 

3.  Schedule the Veteran for a VA examination regarding his cervical spine disability.  All indicated tests and studies should be conducted.  The examiner should state that the record has been reviewed.  

The examiner should answer the following questions:

a) Is it as likely as not that the Veteran's cervical spine disability is the result of a disease or injury in active service?  

The examiner should assume that the Veteran's reported neck injury during combat in service occurred.  The examiner should provide reasons for the opinions.  If the examiner is unable to provide the necessary opinions; the examiner should provide reasons for the inability; and note any evidence that would enable the opinion to be provided. 

4.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


